UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 5, 2011 Technical Communications Corporation (Exact name of registrant as specified in its charter) Massachusetts 0-8588 04-2295040 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Domino Drive, Concord, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (978) 287-5100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On July 5, 2011, Technical Communications Corporation received an order valued at approximately $4.0 million from Datron World Communications, Inc. The order is for the shipment of DSP9000 radio encryptors with multiple shipment dates through January, 2012. Item 9.01Financial Statements and Exhibits. a.Financial statements of businesses acquired. Not applicable. b.Pro forma financial information.Not applicable. c.Shell company transactions.Not applicable d. Exhibits.Not applicable SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Technical Communications Corporation Dated:July 11, 2011By:/s/ Carl H. Guild, Jr. Carl H. Guild, Jr. President and Chief Executive Officer
